                  Case 2:15-cv-00612-RSL Document 289 Filed 02/11/21 Page 1 of 5




 1

 2

 3

 4                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 5                                      AT SEATTLE
 6
     CHERYL KATER and SUZIE KELLY,                        No. 15-cv-00612-RSL
 7   individually and on behalf of all others similarly
     situated,                                            ORDER GRANTING FINAL
 8                                                        APPROVAL OF CLASS ACTION
                                                          SETTLEMENT
 9                          Plaintiffs,

10           v.
11
     CHURCHILL DOWNS INCORPORATED, a
12   Kentucky corporation, and BIG FISH GAMES,
     INC., a Washington corporation.
13

14                          Defendants.

15   MANASA THIMMEGOWDA, individually and                 No. 19-cv-00199-RSL
     on behalf of all others similarly situated,
16                                                        ORDER GRANTING FINAL
                                                          APPROVAL OF CLASS ACTION
17                          Plaintiffs,                   SETTLEMENT
18           v.
19
     BIG FISH GAMES, INC., a Washington
20   corporation; ARISTOCRAT TECHNOLOGIES
21   INC., a Nevada corporation; ARISTOCRAT
     LEISURE LIMITED, an Australian corporation;
22   and CHURCHILL DOWNS INCORPORATED,
23   a Kentucky corporation,

24                          Defendants.
25

26

27

                                                                                 E DELSON PC
      Order - i                                                 350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                     Tel: 312.589.6370 • Fax: 312.589.6378
                     Case 2:15-cv-00612-RSL Document 289 Filed 02/11/21 Page 2 of 5




 1              THIS MATTER came before the Court on Plaintiffs’ Motion for Final Approval of Class

 2   Action Settlement in the above-captioned matters (Dkt. # 262 and Dkt. # 195, respectively). The

 3   Court has considered all papers and materials submitted by the parties and putative class

 4   members in support of and against the proposed Settlement Agreement, including Plaintiffs’

 5   motions for preliminary and final approval of the Settlement Agreement, the declarations of

 6   Class Representatives, Class Counsel, and the Settlement Administrator, and the objections/opt-

 7   outs filed with the Court. The Court held a Final Approval Hearing on February 11, 2021, at

 8   which the Court heard argument from counsel and allowed others to appear to voice their support

 9   for, or objection to, the Settlement. Based on all these materials and the statements at the Final

10   Approval Hearing, the Court issues the following Order and Final Judgment:

11              1.       Settlement Terms. All terms and definitions used herein have the same meanings

12   as set forth in the Settlement Agreement.

13              2.       Jurisdiction. The Court has jurisdiction over the parties, the subject matter of the

14   dispute, and all Settlement Class Members.

15              3.       Class Certification. The Court confirms its certification for settlement purposes

16   of the following Settlement Class under Rule 23(b)(3) of the Federal Rules of Civil Procedure:

17              All persons in the United States who played Big Fish Casino, Jackpot Magic Slots or
                Epic Diamond Slots on or before Preliminary Approval of the Settlement. 1
18

19   See Agreement § 1.33 (Kater, Dkt. # 218-1). The Court also finds that this action meets all

20   prerequisites of Rule 23 of the Federal Rules of Civil Procedure, including numerosity,

21   commonality, typicality, predominance, and superiority; that the Class Representatives are

22   adequate representatives of the Settlement Class; and that Class Counsel are adequate to

23   represent the Settlement Class.

24
     1
             Excluded from the Settlement Class are (1) any Judge or Magistrate presiding over this action and
25   members of their families, (2) the Defendants, Defendants’ subsidiaries, parent companies, successors,
     predecessors, and any entity in which the Defendants or their parents have a controlling interest and their
26   current or former officers, directors, and employees, (3) persons who properly execute and file a timely
     request for exclusion from the class, and (4) the legal representatives, successors or assigns of any such
27   excluded persons. See Agreement § 1.28.

                                                                                         E DELSON PC
         Order - 1                                                      350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                             Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 2:15-cv-00612-RSL Document 289 Filed 02/11/21 Page 3 of 5




 1             4.     Class Notice. The Settlement Administrator completed delivery of Class Notice

 2   according to the terms of the Agreement, as preliminarily approved by the Court and

 3   subsequently amended to extend certain deadlines. The Class Notice given by the Settlement

 4   Administrator to the Class was the best practicable notice under the circumstances and was

 5   reasonably calculated, under the circumstances, to apprise Settlement Class Members of the

 6   pendency of the Action, their right to object to the Settlement or exclude themselves from the

 7   Settlement Class, and to appear at the Final Approval Hearing. The Class Notice and the means

 8   of disseminating the same, as prescribed by the Agreement, was appropriate and reasonable and

 9   constituted due, adequate and sufficient notice to all persons entitled to notice. The Class Notice

10   and the means of disseminating the same satisfied all applicable requirements of the Federal

11   Rules of Civil Procedure, constitutional due process, and any other applicable law.

12             5.     Settlement Approval. The Court hereby grants final approval to the Settlement

13   and finds that the Settlement is, in all respects, fair, reasonable, and adequate, and in the best

14   interests of the Settlement Class. The Court finds that the Settlement is within the authority of

15   the Parties and the result of extensive, arm’s-length negotiations. The Parties are directed to

16   proceed with the Settlement procedures specified under the terms of the Settlement Agreement

17   and the Court’s order regarding final claims determinations, including payment and prospective

18   relief.

19             6.     Objections or Exclusions from Settlement Class. Class Members were given a

20   fair and reasonable opportunity to object to the Settlement. Two putative class members were

21   deemed by the Court to have opted out (Kater, Dkt. # 244 and # 245), and ten members of the

22   Class requested to be excluded pursuant to the terms of the Settlement. One objection was

23   brought to the Court’s attention (Kater, Dkt. # 272) but has since been resolved (Kater, Dkt.

24   # 281). Aside from the twelve Class Members who have been excluded from the Class, this

25   Order is binding on all Class Members and has res judicata and preclusive effect in all pending

26   and future lawsuits or other proceedings maintained by or on behalf of Class Members with

27   respect to the Released Claims.

                                                                                      E DELSON PC
      Order - 2                                                      350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                          Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 2:15-cv-00612-RSL Document 289 Filed 02/11/21 Page 4 of 5




 1           7.       No Admission. Neither this Final Judgment nor the fact or substance of the

 2   Settlement Agreement shall be considered a concession or admission by or against Defendants or

 3   any other related party, nor shall they be used against Defendants or any other released party as

 4   an admission, waiver, or indication with respect to any claim, defense, or assertion or denial of

 5   wrongdoing or legal liability.

 6           8.       Dismissal with Prejudice. Pursuant to the terms of the Settlement, the action

 7   (including all individual claims and class claims) is hereby dismissed with prejudice on the

 8   merits, without costs or attorneys’ fees to any Party except as provided under the terms of the

 9   Settlement Agreement, this Final Judgment, and the Court’s Order Granting Class Counsel’s

10   Motion for Award of Attorneys’ Fees and Expenses and Issuance of Incentive Awards.

11           9.       Releases. This Order incorporates the Releases set forth in the Settlement

12   Agreement and makes them effective as of the Effective Date. All Settlement Class Members

13   who have not been excluded from the Settlement Class are hereby permanently barred and

14   enjoined from filing, commencing, prosecuting, intervening in, or participating (as class

15   members or otherwise) in any lawsuit or other action in any jurisdiction based on the Released

16   Claims, as set forth in the Settlement Agreement.

17           10.      Attorneys’ Fees and Expenses. Pursuant to the Court’s Order Granting Class

18   Counsel’s Motion for Award of Attorneys’ Fees and Expenses and Issuance of Incentive

19   Awards, the Court awards $38,750,000 in attorney’s fees and $1,590,690 in costs and expenses

20   to Class Counsel.

21           11.      Incentive Awards. Pursuant to the Court’s Order Granting Class Counsel’s

22   Motion for Award of Attorneys’ Fees and Expenses and Issuance of Incentive Awards, the Court

23   awards $10,000 each to Cheryl Kater and Manasa Thimmegowda for their services as Class

24   Representatives and awards $50,000 to Suzie Kelly for her services as a Class Representative.

25           12.      Continuing Jurisdiction. Without affecting the finality of the Final Judgment for

26   purposes of appeal, the Court retains continuing and exclusive jurisdiction over the Parties and

27   all matters relating to the Settlement Agreement, including the administration, interpretation,

                                                                                    E DELSON PC
      Order - 3                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                        Tel: 312.589.6370 • Fax: 312.589.6378
                  Case 2:15-cv-00612-RSL Document 289 Filed 02/11/21 Page 5 of 5




 1   construction, effectuation, enforcement, and consummation of the Settlement and this Order.

 2

 3           IT IS SO ORDERED.

 4
             Dated this 11th day of February, 2021.
 5

 6

 7                                               ROBERT S. LASNIK
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

                                                                                 E DELSON PC
      Order - 4                                                 350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                     Tel: 312.589.6370 • Fax: 312.589.6378
